Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-172771, 333-195264, 333-207172, and 333-212391 on Form S-8 and Registration Statement Nos. 333-197285 and 333-211370 on Form S-3 of our report dated March 27, 2015, relating to the 2014 consolidated financial statements (before the retrospective adjustments to the consolidated financial statements and financial statement disclosures relating to the reverse stock splits) of Gevo, Inc. and subsidiaries (not presented herein) (which report expresses an unqualified opinion and includes explanatory paragraphs referring to Gevo Inc.’s going concern uncertainty and the reverse stock splits), appearing in this Annual Report on Form 10-K of Gevo, Inc. for the year ended December 31, 2016. /s/ DELOITTE & TOUCHE LLP
